DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
Claims 1, 2, 4-11, and 13 are rejected under 35 U.S.C. 103 as being unpatentable over US 2006/0045443 to Blazer (hereinafter “Blazer”).
Regarding claims 1, 5, and 6, Blazer teaches an intermittent connection-type optical fiber ribbon (10; Fig. 1), comprising: optical fibers (12) aligned in a width direction of the intermittent connection-type optical fiber ribbon; and a connection part (15) disposed between two separation spaces (13, 13a) that are aligned in a lengthwise direction of the intermittent connection-type optical fiber ribbon and that separate adjacent ones of the optical fibers, wherein the connection part contains air bubbles (17; par. 43).
The remaining limitations appear to involve mere optimization of the size of the air bubbles. It has been held that “where the general conditions of a claim are disclosed in the prior art, it is not inventive to discover the optimum or workable ranges by routine experimentation." In re Aller, 220 F.2d 454, 456, 105 USPQ 233, 235 (CCPA 1955). As such, it would have been obvious to one of ordinary skill in the art at the effective filing date to optimize the size of the air bubbles as set forth in the claimed invention. The motivation would have been to optimize the preferential tear portion of the fiber ribbon (pars. 42-53).
Regarding claim 2, Blazer teaches that the separation spaces and the connection part are also disposed in the width direction (Fig. 1).
Regarding claim 4, Blazer teaches a plurality of connection parts intermittently disposed in the length direction (Fig. 9), wherein two adjacent ones of the optical fibers are continuously connected in the lengthwise direction using one of the connection parts to form optical fiber groups (13, 13a); and adjacent ones of the optical fiber groups are connected to one another using the connection parts (Fig. 1).
Regarding claim 7, Blazer teaches that the air bubbles contained in the connection part do not contact an outer surface of the optical fibers (Fig. 1).
Regarding claim 8, Blazer teaches a method for manufacturing an intermittent connection-type optical fiber ribbon (10; Fig. 1) comprising: applying a connection material (15) between adjacent optical fibers (12) that are aligned in a width direction of the intermittent connection-type optical fiber ribbon; forming, using the connection material, a connection part between two separation spaces (13, 13a) that are aligned in a lengthwise direction of the intermittent connection-type optical fiber ribbon and that separate adjacent ones of the optical fibers; and forming air bubbles (17; par. 43) in the connection part during the applying of the connection material.
The remaining limitations appear to involve mere optimization of the size of the air bubbles. It has been held that “where the general conditions of a claim are disclosed in the prior art, it is not inventive to discover the optimum or workable ranges by routine experimentation." In re Aller, 220 F.2d 454, 456, 105 USPQ 233, 235 (CCPA 1955). As such, it would have been obvious to one of ordinary skill in the art at the effective filing date to optimize the size of the air bubbles as set forth in the claimed invention. The motivation would have been to optimize the preferential tear portion of the fiber ribbon (pars. 42-53).
Regarding claim 9, Blazer teaches containing the air bubbles in the connection material before the applying of the connection material (par. 43).
Regarding claim 10, Blazer teaches mixing the air bubbles into the connection material before the applying of the connection material (par. 43).
Regarding claim 11, Blazer teaches foaming the connection material such that the connection material contains the air bubbles after the applying of the connection material (par. 46).
Regarding claim 13, Blazer teaches a connection material that forms the connection part is not applied to an entirety of an outer surface of the optical fibers (as the connection material is .

Allowable Subject Matter
Claims 3 and 12 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
The following is a statement of reasons for the indication of allowable subject matter:
Regarding claim 3, the prior art of record, whether taken individually or in combination, fails to disclose or render obvious, when taken in light of the other claimed features, a plurality of connection parts intermittently disposed in the length direction, wherein each of the optical fibers is connected to an adjacent one of the optical fibers with the connection parts.
Regarding claim 12, the prior art of record, whether taken individually or in combination, fails to disclose or render obvious, when taken in light of the other claimed features, applying another connection material that does not contain any air bubbles to an outer surface of the optical fibers before the applying of the connection material.


Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JERRY M BLEVINS whose telephone number is (571)272-8581.  The examiner can normally be reached on Monday - Friday.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/JERRY M BLEVINS/Primary Examiner, Art Unit 2883